Carroll, J.
The defendant was found guilty of doing business on the Lord’s day, by selling and delivering a loaf of bread to the complainant on that day, at her shop, to be carried away from the premises. It is agreed that this sale was not a work of necessity or charity. R. L. c. 98, §§ 2, 3.
The defendant relies on the fact that, being licensed as a com*72mon victualler under R. L. c. 102, §§ 1-22, she had the right to sell food on the Lord’s day, even though the food was not to be eaten upon the premises, but was sold to be carried away.
The words "common victualler,” in Massachusetts, by long usage, have come to mean the keeper of a restaurant or public eating house. Because of the nature of the business the keeper of such a place must be licensed by the proper authorities and is required by statute at all times to be provided with "suitable food for strangers and travellers,” and to have "upon his premises the necessary implements and facilities for cooking, preparing and serving food for strangers and travellers.” R. L. c. 102, §§ 5, 6.
These sections of the statute require the common victualler to be provided with suitable food for all purchasers who resort to the place where the business is carried on, for such refreshment as is to be consumed upon the premises. These' sections do not require the keeper to be provided with bread, groceries and provisions for all of the public who may come to the shop to purchase such articles and to carry them away.
Assuming that the defendant as a common victualler has the right, although not required by law, to keep open her place of business on the Lord’s day (R. L. c. 102, § 8), she can keep it open as such only for the purpose of supplying her customers with food to be eaten on the premises. The common victualler, in keeping an open shop or doing work or business, except for the purposes permitted by law, is like any other person who violates the provisions of the Lord’s day statute. The keeper of such a place cannot sell on that day any kind of food to any one, if it is sold to be taken and carried away. Commonwealth v. Graham, 176 Mass. 5.
According to the terms of the report the verdict of guilty is to stand.

So ordered.